PER CURIAM
hln these consolidated matters the trial court, after a preliminary hearing, found no probable cause as to defendant Kemp and found probable cause as to defendant Mansion.
The appellate court affirmed the finding of no probable cause as to defendant Kemp and reversed the trial court’s finding of probable cause as to defendant Mansion, thus finding no probable cause existed for the arrest of both defendants.
We reverse and find that probable cause has been shown for the arrest of both defendants, for the reasons assigned by Dysart, J.
KNOLL, J., would deny.
CRICHTON, J., dissents and would deny.